J-A23008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA,                              :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 3049 EDA 2018
    SALVATORE J. DINUBLE


              Appeal from the Order Entered September 19, 2018,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): MC-51-CR-0006636-2018.


BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED JANUARY 12, 2021

        This is an appeal by the Commonwealth from the trial court’s order

denying its petition for writ of certiorari. We reverse and remand.

        The trial court summarized the pertinent facts and procedural history as

follows:

           On February 20, 2018, an altercation occurred between
           Appellee, Salvatore Dinuble, and the complaining witness.
           Appellee went to the complaining witness’ home, threatened
           to kill the complaining witness, and pinned the complaining
           witness against a car before the complaining witness
           escaped inside his home and locked the door. On March 12,
           2018, police arrested Appellee and [Appellee] was charged
           with terroristic threats, simple assault, and recklessly
           endangering another person [all graded as misdemeanors].
           On May 3, 2018, [the Commonwealth] passed discovery and
           on June 8, 2018, [trial counsel] entered his appearance on
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23008-20


          behalf of [Appellee].       On June 18, 2018, [the
          Commonwealth] called the complaining witness to testify
          and when offered for cross, Appellee motioned to exclude
          the complainant’s testimony under Pa.R.Crim.P. 573. [The
          Commonwealth] inadvertently provided half of the
          complainant’s statement in discovery due to a copy error
          and [the Commonwealth] did not copy both sides of the
          pages sent to Appellee. The [municipal court] granted
          Appellee’s motion to exclude the complainant’s testimony
          and statement. [The Commonwealth] passed the missing
          statement pages to Appellee on June 20, 2018, and [the
          Commonwealth] filed a writ of certiorari heard in front of
          this [c]ourt on September 19, 2018. This [c]ourt upheld the
          [municipal court] on September 19, 2018.

Trial Court Opinion, 2/11/20, at 1-2. This timely appeal by the Commonwealth

followed.1 Both the Commonwealth and the trial court complied with Pa.R.A.P.

1925.

        The Commonwealth now raises the following issue:

             Did the lower court err by precluding the complaining
          witness’s testimony in its entirety based on an inadvertent
          mechanical error in transmitting discovery (scanning one
          side of the witness’s two-sided statement), and by denying
          the Commonwealth’s request for a less severe remedy such
          as a continuance or mistrial?

____________________________________________


1 “In a criminal case, under the circumstances provided by law, the
Commonwealth may take an appeal as of right from an order that does not
end the entire case where the Commonwealth certifies in the notice of appeal
that the order will terminate or substantially handicap the prosecution. Pa.
R.A.P. 311(d). The Commonwealth has complied with this requirement. See
also Pa.R.Crim.P. 1006(B) (providing that if the municipal court’s pretrial
decision is adverse to the Commonwealth, the municipal court “shall grant the
Commonwealth a continuance upon motion of the attorney for the
Commonwealth in order to give the attorney for the Commonwealth the
opportunity to take an appeal”).



                                           -2-
J-A23008-20



Commonwealth’s Brief at 4.

      Discovery in criminal cases is governed by Pennsylvania Rule of Criminal

Procedure 573.      This Court has summarized a trial court’s options when a

discovery violation occurs, as well as our scope and standard of review, as

follows:

              If a discovery violation occurs, the court may grant a trial
           continuance or prohibit the introduction of the evidence or
           may enter any order it deems just under the circumstances.
           Pa.R.Crim.P. 573(E)[ ]. The trial court has broad discretion
           in choosing the appropriate remedy for a discovery
           violation. Commonwealth v. Johnson, 556 Pa. 216, 727
           A.2d 1089 (1999). Our scope of review is whether the court
           abused its discretion in [excluding or] not excluding
           evidence pursuant to Rule 573(E).                Id. (citing
           Commonwealth v. Jones, 542 Pa. 464, 668 A.2d 491
           (1995)). A defendant seeking relief from a discovery
           violation must demonstrate prejudice.             Id. (citing
           Commonwealth v. Counterman, 553 Pa. 370, 719 A.2d
           284 (1998)).        A violation of discovery “does not
           automatically entitle appellant to a new trial.” Jones, 668
           A.2d at 513[]. Rather, an appellant must demonstrate how
           a more timely disclosure would have affected his trial
           strategy or how he was otherwise prejudiced by the alleged
           late disclosure. Id. (citing Commonwealth v. Chambers,
           528 Pa. 558, 599 A.2d 630, 636-38 (1991) (no error in
           denial of a mistrial motion for untimely disclosure where
           appellant cannot demonstrate prejudice)).

Commonwealth v. Brown, 200 A.3d 986, 993 (Pa. Super. 2018) (citing

Commonwealth v. Causey, 833 A.2d 165, 171 (Pa. Super. 2003).

      The Commonwealth contends that the municipal court’s sanction of

precluding the complainant’s testimony “effectively amounted to dismissal of

the case that was inappropriate under the circumstances.” Commonwealth’s



                                        -3-
J-A23008-20



Brief at 11. This Court has discussed the severity of the sanction of dismissal

of charges as a remedy for a discovery violation:

          [T]he discretion to dismiss is not unfettered, and as it is
          such a severe sanction, should be used only in instances of
          absolute necessity. Dismissal of criminal charges punishes
          not only the prosecutor . . . but also the public at large,
          since the public has a reasonable expectation that those who
          have been charged with crimes will be fairly prosecuted to
          the full extent of the law. Thus, the sanction of dismissal of
          criminal charges should be utilized only in the most blatant
          of cases. Given the public policy goal of protecting the
          public from criminal conduct, a trial court should consider
          dismissal of charges where the actions of the
          Commonwealth are egregious and where demonstrable
          prejudice will be suffered by the defendant if the charges
          are not dismissed.

Commonwealth v. Robinson, 122 A.3d 367, 372 (Pa. Super. 2015) (citing

Commonwealth v. Shaffer, 712 A.2d 749, 752 (Pa. 1998)).

       Here, the Commonwealth argues that the municipal court “abused its

discretion by completely striking the testimony of the Commonwealth’s lone

witness because of an inadvertent discovery violation that could have been

cured by a continuance.” Commonwealth’s Brief at 11. Although the trial

court2 originally affirmed the municipal court’s sanction, in its Rule 1925(a)

opinion, the trial court now concludes that it should have reversed the

municipal court’s decision:

____________________________________________


2 Appellee’s trial began in the Philadelphia Municipal Court. See generally,
Pa.R.Crim.P. 1003. This Court has held that, when a party files a petition for
writ of certiorari, “the Philadelphia Court of Common Pleas sits as an appellate
court.” Commonwealth v. Coleman, 19 A.3d 1111, 1119 (Pa. Super. 2011).


                                           -4-
J-A23008-20


             In the present appeal, Appellee was unable to provide
          any evidence of prejudice suffered or faced due to [the
          Commonwealth’s] discovery mistake. Based on a review of
          the above mentioned case law, dismissal was not the
          appropriate remedy for the discovery error made by the
          Commonwealth in this case on appeal.

             Based on the foregoing, this [c]ourt respectfully
          concedes [it abused its discretion] and asks for [the
          Commonwealth’s] position to prevail.

Trial Court Opinion, 2/11/20, at 3-4 (citation omitted).

       Our review of the record supports that trial court’s conclusion that it

abused its discretion when it affirmed the municipal court’s remedy for the

Commonwealth’s discovery violation. As asserted by the Commonwealth, the

municipal court had several options short of precluding the complainant’s

testimony, such as granting a short continuance to provide the missing pages

inadvertently omitted by the Commonwealth during the discovery process.

       In his brief, Appellee argues that he was prejudiced because “the

Commonwealth failed to provide [him] the entire statement of the complaining

witness until after he was cross-examined by Appellee’s [c]ounsel.” Appellee’s

Brief at 5.3 Without referencing any specific testimony or statements made

by the complainant in the omitted pages, Appellee asserts that the written

statement contradicted the complainant’s trial testimony, and he was,


____________________________________________


3Our reading of the record reveals that the municipal court granted Appellee’s
motion to exclude the complainant’s testimony shortly after his counsel began
cross-examination. See N.T., 6/18/18 at 19-20.




                                           -5-
J-A23008-20



therefore, “clearly prejudiced.” Id.4 Appellee does not explain how the grant

of a less severe remedy would not have cured any prejudice, e.g., the grant

of a short continuance to allow his trial counsel to review the omitted pages

and continue his cross-examination.5

       In sum, we agree that the municipal court’s remedy for the

Commonwealth’s discovery violation should have been reversed.                 We

therefore reverse the denial of the Commonwealth’s petition for writ of

certiorari and remand the case for continuation of trial.

       Order reversed. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.




____________________________________________


4 Contrarily, in its brief the Commonwealth provides specific reference to how
the contents of the omitted pages had no bearing on the complainant’s trial
testimony. See Commonwealth’s Brief at 16-17.

5  In support of his prejudice claim, Appellee references an unpublished
memorandum of this Court filed on February 11, 2013. See Appellee’s Brief
at 11-12 (citing Commonwealth v. Burkett, 68 A.3d 358 (Pa. Super. 2012)
(table)). We remind counsel that unpublished memoranda from this Court
filed prior to May 1, 2019, “shall not be relied upon or cited by . . . a party in
any other action or proceeding”). Nonetheless, in Burkett, this Court agreed
with the trial court that “recalling the witnesses cured any possible prejudice
to [the appellant] caused by the non-disclosure of the statements during the
discovery process.” Id. at 7-8. As noted above, Appellee fails to explain why
recalling the complainant after the late disclosure in this case would not have
cured any prejudice.


                                           -6-
J-A23008-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2021




                          -7-